Fourth Court of Appeals
                                San Antonio, Texas

                                      JUDGMENT
                                   No. 04-16-00803-CR

                                 Robert Adrian RENDON,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

               From the 216th Judicial District Court, Gillespie County, Texas
                                   Trial Court No. 5521
                      Honorable N. Keith Williams, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED December 13, 2017.


                                              _____________________________
                                              Luz Elena D. Chapa, Justice